PER CURIAM.
Eric Pierre appeals his convictions for armed robbery and armed sexual battery.
We conclude that the trial court’s denial of the defendant-appellant’s motion to suppress evidence is supported by the record. “[A] trial court’s ruling on the voluntariness of a confession will not be overturned unless clearly erroneous.” Chambers v. State, 742 So.2d 466, 468 (Fla. 3d DCA 1999).
Regarding closing arguments, we conclude that the trial court’s rulings were within its discretion. “[T]he trial court’s ruling on these matters will not be overturned unless a clear abuse of discretion is shown.” Hooper v. State, 476 So.2d 1253, 1257 (Fla.1985) (citations omitted).
Affirmed.